., .
                                                                                 76



       OFFICE    OF THE ATTORNEY GENERAL                OF TEXAS
                           AUSTIN




                                                4 with 8 eottlfl-
                                            robak   Court ldrlrla&
                                        0r th0 WV~WJS      4r
                                       or tb aobok      court
                             1943 to January )lrt,   1943, ln-
                            c th0 E‘robate tclnutaa or udler


                     uoh a8 Kr. 3ailey otate~ that he haa
                     0 pm8anted       hlo    alaa   beaaum     0r JOur
prurlou~ ml&e    that no prorlrlon was aadr ln the
9tatuttia ror t!m payaent or a ..peolal i;ounty Judge
lloota4    by t&a     bar an4 urra             ~8 hr. Sallry     wrvO4,
a d    in •~ mo b      l0    thi0   0rrm      bsa harotororr     m-
lied    upon   70~     o p inio mtdo
                                n    h,
                                      08Er.          sa llr y
                                                            lta a Ls8,
 Bonomble     Cho‘, Aa



      ~‘0vorru04
              _ __  l8 the oeo. of Xorkw.11 Toa iJ8lTUtOn
              ub 3. t'. (2) 273 (rr’lt or error d*nl~QJ,
      m       rp~nolob   your Deprtwat    ILOW ldr ia lnc
      a .1
               l 1)    Ua4or the o lr o u u ta a o u ouslku4 in Air*
      b r u yfa lo tto rdo   ,c 0  h i0   l& & lo nb tltuto l k y l
      olaL,agoa.artthr        oounty rhlah rmJA4 now ba pia?
         e(2) IS pyrat          ,lr 4~       lr me ball4        la-
      tltlotc
            dlmpoautloa             for   tJL 4oyr    ho   lottmlly
      wrvod    lathe     Court,or    8hou.M hi0 ooaponwtion
      0180 k  fl&U@d rOr th0 &UIida7#4&t&&i th0 p?iod
      or nPT~t*
            Prior te oh0 inotttuthn          on4 4otoralartlea        or   th0
out   or -ll        T* OalT~rtoD cooa
Doprrtmat rrndena V~idoaa 808.
the lo a Q.a utlma
                OSlQe.ir    o oluny j*o r . TM 80o p la lo a 8
lb eanuarytoshe   lgirrlanottba    lourl lat&XmhoU       easu,
th.nfO?a  n Lwabr l r~tr‘8&y   oTor3(,  nld O)bAntPlr#
                                                     DOa.
04091whw9o.




          IimpQlagta your naona qurrtlm 1t1r be14 b tbr
Larkwall aare, eupra, timt   3An4ayr l4 holfday‘ an laolu4a4
Ir:oomputhg the aoripo~oatlm    or a 8go0181 oountf judis.
                                                     Your8 rory   trub-